In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                            No. 13-359V
                                        Filed: July 22, 2015

* * * * * * * * * * * * * * * *                         UNPUBLISHED
AMANDA LACROIX,                             *
                                            *
             Petitioner,                    *           Special Master Dorsey
                                            *
v.                                          *
                                            *
SECRETARY OF HEALTH                         *           Joint Stipulation on Damages;
AND HUMAN SERVICES,                         *           Meningococcal (Menactra) Vaccine;
                                            *           Transverse Myelitis (TM)
             Respondent.                    *
                                            *
* * * * * * * * * * * * * * * *
Michael Adly Baseluos, San Antonio, TX, for petitioner.
Glenn Alexander MacLeod, U.S. Department of Justice, Washington, DC, for respondent.

                                            DECISION1

        On May 28, 2013, Amanda Lacroix (“petitioner”), filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that as a result of receiving the Meningococcal (Menactra) vaccine on
December 3, 2011, she suffered transverse myelitis (“TM”) with resulting neurologic injuries.
Petition at 1. Petitioner further alleged that she suffered the residual effects or complications of
her vaccine injury for more than six months. Id. On July 22, 2015, the parties filed a stipulation,
stating that a decision should be entered awarding compensation.

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                  1
       Respondent denies that the vaccine caused petitioner to suffer from transverse myelitis or
any other injury or her current condition. Nevertheless, the parties agree to the joint stipulation,
attached hereto as Appendix A. The undersigned finds the stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

       The parties stipulated that petitioner shall receive the following compensation:

       a. A lump sum of $250,000.00, in the form of a check payable to petitioner. This
          amount represent compensation for all items of damages that would be available
          under 42 U.S.C. § 300-aa-15(a), except as set forth in paragraph 8.b. of the
          stipulation;

       b. An amount sufficient to purchase the annuity contract described in paragraph 10 of
          the stipulation (Appendix A), paid to the life insurance company from which the
          annuity will be purchased.

       Stipulation ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

       IT IS SO ORDERED.

                                              s/ Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                 2